PER CURIAM.
In the light of the showing of excusable neglect, and of the proferred meritorious defenses, we find that the trial court abused its discretion in denying the appellant-defendant’s promptly filed motions to set aside the default and final default judgment entered against her below. North Shore Hospital, Inc. v. Barber, 143 So.2d 849 (Fla.1962); McAlice v. Kirsch, 368 So.2d 401 (Fla. 3d DCA 1979); Espinosa v. Racki, 324 So.2d 105 (Fla. 3d DCA 1975); Rubin v. Baker, 276 So.2d 532 (Fla. 3d DCA 1973). Accordingly, the order under review is reversed with directions to vacate the default and default judgment and to accept the defendant’s tendered answer, and for further proceedings consistent herewith.
Reversed.